Citation Nr: 0600745	
Decision Date: 01/10/06    Archive Date: 01/19/06

DOCKET NO.  03-05 252A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for rheumatoid 
arthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran served on active duty from August 1953 to August 
1976.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, that denied 
reopening the veteran's previously denied claim of 
entitlement to service connection for rheumatoid arthritis.

In a January 2003 statement of the case (SOC), the RO 
reopened the claim for service connection for rheumatoid 
arthritis and denied it on the merits.  However, the 
requirement of submitting new and material evidence to reopen 
a claim is a material legal issue the Board is required to 
address on appeal despite the RO's action.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 
83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  As such, the issue 
is as captioned above.


FINDINGS OF FACT

1.  The veteran's claim for entitlement to service connection 
for rheumatoid arthritis was denied by the RO in a decision 
dated in July 1994.  The veteran did not appeal.

2.  Evidence submitted since the July 1994 RO decision 
denying entitlement to service connection for rheumatoid 
arthritis is not duplicative of evidence previously on file 
and, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the claim.

3.  Competent medical evidence relates rheumatoid arthritis 
to the veteran's service.





CONCLUSIONS OF LAW

1.  The unappealed July 1994 RO decision denying service 
connection for rheumatoid arthritis is final.  38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2005); 38 C.F.R. § 20.1103 (2005).

2.  Subsequent to the July 1994 RO decision that denied 
entitlement to service connection for rheumatoid arthritis, 
new and material evidence sufficient to reopen the claim was 
received.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.156(a) (effective prior to August 29, 2001).  

3.  Resolving doubt in favor of the veteran, rheumatoid 
arthritis was incurred during active service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the veteran's claim with respect to 
the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5100 et. seq. (West 2002).  Given the favorable outcome 
herein below, no conceivable prejudice to the veteran could 
result from this adjudication.  See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).  Thus, the additional delay in the 
adjudication of this issue which would result from a remand 
solely to allow the RO to apply the VCAA would not be 
justified.  VA has a duty to assist the veteran in the 
development of facts pertinent to his claim.  

Initially, the Board notes that a new regulatory definition 
of new and material evidence became effective on August 29, 
2001.  See 66 Fed.Reg 45620 (2001).  However, those 
provisions are only applicable to claims filed on or after 
August 29, 2001.  As the veteran's claim of new and material 
evidence received by the RO in May 2000, substantially 
predates August 2001, the new regulatory criteria are not 
applicable.





In July 1994, the RO denied entitlement to service connection 
for rheumatoid arthritis.  At that time, the evidence of 
record included the veteran's service medical records.  There 
is no indication within the service medical records that the 
veteran was ever diagnosed with rheumatoid arthritis.  
However, a service medical record dated in January 1955 
showed that he was treated for a contusion of the fourth 
finger of the right hand following slamming a door on his 
fingers.  A service medical record dated in May 1963 showed 
that the veteran's middle finger was smashed while working on 
a car, wherein he sustained a contusion.  There was no bone 
injury.

Service medical records dated from January 1971 to February 
1971 showed that the veteran reported pain on the back of his 
right hand and wrist when he extended the metacarpal 
phalangeal joints, especially the third metacarpal phalangeal 
joint.  The pain was said to radiate up the extensor side of 
the forearm to the elbow.  The X-ray report which was 
negative, showed a four month history of chronic pain of the 
wrist was reported.  The impression was a mass of 
questionable etiology or type, not ganglion.

A service medical record dated in August 1971 showed that the 
veteran reported a swollen right foot progressing to the 
ankle.  The diagnosis was left swollen foot, possibly 
secondary to an insect bite.  A service medical record dated 
in May 1976 showed that the veteran sustained a laceration of 
the right tibial area from getting slammed by a refrigerator 
door.

A VA examination report dated in March 1994 showed that the 
veteran had been diagnosed with rheumatoid arthritis in the 
1960s and was presently on medication, with occasional pain 
on the hands, feet, wrist, and ankles.  It was noted that the 
veteran had a "swan neck" deformity of the index finger and 
middle finger of both hands and toes, laterally deviated.  
The diagnosis was rheumatoid arthritis.

In its July 1994 decision, the RO determined that the service 
medical records did not document that the veteran had 
rheumatoid arthritis that was incurred in or aggravated by 
service, or that had become manifested to a compensable 
degree within one year of separation from service.  The 
veteran did not appeal.  See 38 C.F.R. § 20.200.  Thus, this 
decision became final.  38 U.S.C.A. §§ 7105 (West 2002 & 
Supp. 2005); 38 C.F.R. § 20.1103 (2005).

Once a denial of a claim of service connection has become 
final, it cannot subsequently be reopened unless new and 
material evidence has been presented.  
38 U.S.C.A. § 5108.  New and material evidence is defined as 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration; which is neither cumulative nor 
redundant; and which, by itself or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (effective prior to August 29, 
2001).  

The evidence received subsequent to the July 1994 RO decision 
is presumed credible for the purposes of reopening the 
veteran's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion. Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992). See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

Subsequent to service, a VA Summary of Care showed that the 
veteran had been diagnosed with seropositive rheumatoid 
arthritis in 1977.

A Medical Opinion from D. D. Dumlao, M.D., dated in May 2001, 
shows that the veteran was being treated for chronic 
stiffness and recurrent joint swelling with had started in 
the 1960s.  It was noted that in 1977, a physician had told 
him that he had rheumatoid arthritis.  In 1992, he was seen 
by a rheumatologist who had diagnosed him with rheumatoid 
arthritis.  The physician indicated that the veteran's 
symptoms  manifested since the 1960s could be associated with 
his current joint problems.  Rheumatoid arthritis was 
revealed based on the presence of symmetrical joint 
involvement, bilateral X-ray findings suggestive of 
rheumatoid arthritis, morning stiffness, elevated rheumatoid 
factor, and elevated erythrocyte sedimentation rate.

A VA outpatient treatment record dated in April 2001 shows 
that the veteran reported that around the late 1960s, he 
started having right shoulder pain radiating to the wrist and 
hand joints for which he was given pain relievers.  He 
described bilateral morning stiffness of the hand joints with 
swelling.  In 1977, he was diagnosed to have rheumatoid 
arthritis, just given aspirin and other medications.  He was 
seen by a rheumatologist in 1992 and told that he had 
rheumatoid arthritis.  The assessment was rheumatoid 
arthritis.

VA outpatient treatment records dated from January 2001 to 
October 2001 show intermittent treatment for symptoms 
associated with rheumatoid arthritis.

An outpatient treatment record from J. A. L. Quintos, M.D., 
dated in May 2001 shows that the veteran had reported a 
history of rheumatoid arthritis since the 1970s. The 
assessment was rheumatoid arthritis, gouty arthritis.

A Feedback Form from Dr. Quintos dated in June 2001 shows 
that the veteran had chronic deformities for 17 years and 
that he had rheumatoid arthritis since the mid-1980s.

A letter from Dr. Quintos dated in October 2001 shows that 
the veteran had been treated for symptoms associated with 
degenerative joint disorder if the right hand; degenerative 
joint disorder of the bilateral knees and lumbar strain 
secondary to paravertebral muscle spasm.

A VA examination report of the upper extremities dated in 
October 2001 shows that the veteran's claims folder was not 
available for review pursuant to conducting the examination.  
The veteran reported that he began having wrist and hand 
joint pain and swelling in the 1960s.  He added that he had 
shoulder, elbow and knee pain and swelling, bilaterally.  The 
diagnosis was seropositive rheumatoid arthritis.  The 
examiner concluded that the veteran's service records had 
shown that he had been frequently seen for his bilateral hand 
joint and wrist pain and swelling, and that he was diagnosed 
with seropositive rheumatoid arthritis.  She concluded that 
the cause of his present complaints was secondary to 
seropositive rheumatoid arthritis.

A VA examination report of the lower extremities dated in 
October 2001 shows that veteran's claims folder was not 
available for review pursuant to conducting the examination.  
The diagnosis, in pertinent part, was rheumatoid arthritis 
and degenerative joint disease of both feet.

In June 2002, the veteran testified at a personal hearing 
over which a hearing officer of the RO presided.  He reported 
that he had been treated for symptoms associated with various 
joint pains during his period of active service and that the 
symptoms had continued since then.  He added that he was 
first diagnosed with seropositive rheumatoid arthritis in 
1977, within one year following his separation from service.

The Board finds that new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for rheumatoid arthritis.  The additional medical 
evidence of record as set forth above is new in that it was 
not previously of record, and is significant as it provides a 
current diagnosis of rheumatoid arthritis and a suggestion 
that it was associated with various reported joint 
difficulties treated during service.  This evidence was not 
before VA in July 1994 and is probative for the reasons and 
bases of denial.  For this reason, the Board finds that the 
evidence added to the record since July 1994 is so 
significant that it must be considered in order to fairly 
decide the claim. Accordingly, the Board concludes that the 
evidence submitted subsequent to the July 1994 RO decision is 
new and material and the claim is reopened.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.   
Service connection for arthritis may also be established 
based upon a legal presumption by showing that it manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service. 38 U.S.C.A. §§ 1112, 
1137 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 
(2005).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or 



disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a claim, VA shall give the benefit of the doubt to the 
claimant. 38 U.S.C.A. § 5107 (West 2002 & Supp. 2005).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

The veteran's service medical records confirm that he 
sustained contusions to the upper and lower extremities 
during service, and was treated for symptoms associated with 
joint pain of the hand and wrist.  A post-service VA record 
shows that the veteran was diagnosed with seropositive 
rheumatoid arthritis in 1977, shortly after his separation 
from service, though the basis for this is unclear.  
Subsequent post-service treatment records showed that the 
veteran was treated intermittently for symptoms associated 
with a chronic rheumatoid arthritis disorder.  The May 2001 
opinion of Dr. Dumlao suggested that the veteran's symptoms 
manifested since service could be associated with his current 
rheumatoid arthritis.  Similarly, the VA examiner in October 
1991 suggested that the bilateral hand and wrist symptoms in 
service could be secondary to seropositive rheumatoid 
arthritis.  Resolving doubt in the veteran's favor, the Board 
concludes that the evidence 


provides sufficient support to grant the claim for service 
connection for rheumatoid arthritis.  See 38 C.F.R. § 3.102.  
Accordingly, service connection for rheumatoid arthritis is 
granted.


ORDER

Entitlement to service connection for rheumatoid arthritis is 
granted.



	                        
____________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


